Title: To James Madison from Peterson Goodwyn and Others, 26 June 1812 (Abstract)
From: Goodwyn, Peterson
To: Madison, James


26 June 1812, House of Representatives. “We beg leave to recommend … for a field appointment in the new army Capt. Winfield Scott, whose military pretensions are highly spoken of by men well qualified to Judge. Independently of Capt. Scott’s acquirements in tactics he is a gentleman of character talents and activity. His appointment would therefore be extremely gratifying to his friends.”
